Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the communication and claim Amendment
filed on 12/28/2020; claim 13 was cancelled; claims 1 and 12 have been amended; claims 18-20 have been withdrawn; claims 1 and 12 are independent claims.  Claims 1-12 and 14-17 have been examined and are pending.  This Action is made FINAL.
Response to Arguments
The rejections of claim 13 under 35 U.S.C. § 101 are withdrawn as the claim has been amended.
Applicants’ arguments in the instant Amendment, filed on 12/28/2020, with respect to limitations listed below, have been fully considered but they are not persuasive.
a. Applicant argues: the prior art does not disclose “(6) the injector limitations of Applicant’s claims”;  “(7) As to Applicant’s claim 1, the Office Action relies on Paolini-Subramanya’s disclosure of two peer devices connected to a first blockchain, “Peer Device #1” and “Peer Device #2,” to disclose the first and second injectors of Applicant’s claim. Office Action 10. Applicant respectfully disagrees;” “(8) Applicant’s claim 1 requires that the first injector is “operable to receive a first message [having] a data portion” and “operable to receive a first portion of said set of n key shares” representing an encryption key.” “(9) Furthermore, Applicant’s claim 1 also requires that the second injector “is operable to receive a second portion of said set of n key shares. …; Applicant has amended claim 1 to require that the “second portion is different from said first portion” of key shares.” (Applicant Remarks/Arguments, pages 8-10, filed 12/28/2020).
         The examiner disagrees with the applicant. The examiner respectfully submits that the combination of Laurich, Paolini-Subramanya, and Subramanian does disclose the aforementioned limitations as the following:
Laurich teaches a generator operable to generate an encryption key and to derive n key shares from said encryption key (Laurich: fig. 30, random number generator 3012, par. 0484, an encryption key may be generated using a cryptographically secure pseudo-random number generator at step 3612 to transform the data; pars. 0480, 0495-0497), wherein at least k key shares are required to assemble said encryption key and k is less than or equal to n (Laurich: fig. 36,  label 3615; par. 0480 Shamir (secret-splitting) Secure Internal Encryption Session Key (Secret Sharing);  fig. 37, pars. 0495-0497, Key Secure Shamir Key Distribution for Encryption and Split Key); 
a controller communicatively coupled to said generator, wherein said controller is operable to receive a set of said n key shares (Laurich: par. 0474, The transformed encryption key may then be distributed among the data shares according to, for example, the Shamir algorithm or any other suitable algorithm.  In order to reconstruct the encryption key, the encrypted data set must be restored (e.g., not necessarily using all the data shares if redundancy was used in accordance with the present invention);

a controller (Paolini-Subramanya: fig. 1, server 26); a plurality of injectors, each having a persistent memory (Paolini-Subramanya: figs. 2-3, peer devices; pars. 0016, 0017), the plurality of injectors comprising: 
a first injector communicatively coupled to a blockchain network and to said controller (Paolini-Subramanya: figs. 2-3, par. 0017, Peer Device #1), wherein said first injector is operable to receive a first message inbound for said blockchain and to identify a data portion of said message (Paolini-Subramanya: figs. 2-3, par. 0017, First Blockchain (First subset); par. 0015, Exemplary embodiments thus protect the secret data 22.  A server 26 retrieves a representation 28 of the electronic document 20 and splits the representation 28 into multiple pieces termed shares 30. The server 26 may then distribute one or more of the shares 30 via a blockchain 32. The server 26 may then distribute one or more of the shares 30 via a blockchain 32), and wherein said first injector is operable to receive a first portion of said set of n key shares (Paolini-Subramanya: figs. 2-3, par. 0017), wherein said first portion is less than k (Paolini-Subramanya: abstract, pars. 0020, 0021 Sharmir’s Secret Sharing Algorithm, which is a well-known cryptographic algorithm); and 
 	a second injector communicatively coupled to said blockchain network, to said controller (Paolini-Subramanya: figs. 2-3, par. 0017, Peer Device #2), and to said first injector (Paolini-Subramanya: figs. 2-3, par. 10017, Peer Device #1), wherein said second injector is operable to receive a second portion of said set said set of n key shares (Paolini-Subramanya: figs. 2-3, par. 0017, First Blockchain (First subset); par. 0015, Exemplary embodiments thus protect the secret data 22.  A server 26 retrieves a representation 28 of the electronic document 20 and splits the representation 28 into multiple pieces termed shares 30.  The server 26 may then distribute one or more of the shares 30 via a blockchain 32), wherein said second portion is less than k (Paolini-Subramanya: abstract, pars. 0020; 0021 Sharmir’s Secret Sharing Algorithm, which is a well-known cryptographic algorithm) and wherein said second portion is different from said first portion (Paolini-Subramanya: abstract, par. 0020, divide the secret data 22 into unique parts (e.g., the shares 30), with each individual share 30 being different from other shares 30 [i.e. unique part-1 (i.e. first portion) is different unique part-2 (i.e. second portion)]).
Subramanian discloses system and method for initial key establishment using a split knowledge protocol, wherein said first injector is operable to request that said second injector transmit said second portion and operable to encrypt said data portion using said first and second portions of said set of n key shares, wherein said encrypted data portion (Subramanian: abstract, Col. 3, lines 21-22, encrypt each segment with a predetermined key associated with each segment), and wherein each of said plurality of injectors can read said encrypted data portion, (Subramanian: Col. 3, lines 24-26, the first computer decrypt each encrypted segment using the associated key. The first computer then recovers the bit sequence from the decrypted segment). 


b. Applicants argue:  (10) As to claim 12, the Office Action cites similar disclosure of Paolini-Subramanya to teach “receiving a message . . . containing a data portion,” “transmitting a request to a controller for a first portion of a set of n key shares . . . derived from an encryption key,” and “obtaining from at least one of a plurality of injectors ... a second portion of said set of n key shares.” Again, the Office Action relies on Paolini-Subramanya’s first subset of shares to disclose each of these elements. But as discussed above, Paolini-Subramanya’s shares cannot constitute both a message and the first portion of key shares of Applicant’s claim 12. And similarly, Applicant has amended claim 12 to require that the “second portion is different from said first portion” of key shares. Accordingly, Paolini-Subramanya does not disclose Applicant’s claim 12 as amended; “(11) Second, the prior art does not disclose the encryption limitations of Applicant’s claims. Each independent claim requires encrypting data using a combination of a second portion of key shares obtained from an injector and a first portion of key shares from another source. See claim 1 (“wherein said first injector is operable to request that said second injector transmit said second portion and operable to encrypt said data portion using said first and second portions of said set of n key shares”); claim 12 (“obtaining from at least one of a plurality of injectors having persistent memory a second portion of said set of n key shares . . . ; assembling said encryption key using said first portion and said second portion; . . . and encrypting said data portion using said assembled encryption key”).” “(13) … Subramanian does not encrypt using a first portion and a second portion of key shares, the second portion being obtained from a second injector.” “(14),.. As to claim 12, the Office Action relies on a combination of references, none of which disclose the relevant limitations. For the limitations of “obtaining from at least one of a plurality of injectors ... a second portion of said set of n key shares” and “assembling said encryption key using said first portion and said second portion,” “(15) And for the limitation of “encrypting said data portion using said encryption key,” … Smith does not disclose encrypting data “using said encryption key,” where said encryption key is assembled from a first portion and a second portion of key shares. To further clarify this distinction, Applicant has amended claim 12 to specify that encryption is performed “using said assembled encryption key.” “(16) Subramanian also does not disclose the encrypting limitations. (Applicant Remarks/Arguments, pages 12-14, filed 12/28/2020).
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Laurich, Paolini-Subramanya, Smith, and Subramanian does disclose the aforementioned limitations as the following:
Laurich teaches transmitting a request to a controller for a first portion of a set of n key shares (Laurich: par. 0542, In the authenticity requirement, a game may be involved where the environment chooses a secret key K and uses this in the subsequent calls to Share and Recover.  Share and Recover may have their syntax modified, in some embodiments, to reflect the presence of this key.  Then the adversary makes Share requests for whatever messages M.sub.1, .  . . , M.sub.q it chooses in the domain of the secret-sharing scheme.  In response to each Share request it gets the corresponding n-vector of shares, S.sub.1, .  . . , S.sub.q.  The adversary's aim is to forge a new plaintext; it wins if it outputs a vector of shares S' such that, when fed to the Recover algorithm, results in something not in [M.sub.1, .  . . , M.sub.q].  This is an "integrity of plaintext"; par. 0543 using secret sharing algorithm, such as Blakely or Shamir), wherein said set of n key shares are derived from an encryption key and at least k key shares are required to assemble said encryption key, and wherein said first portion is less than k (Laurich: par. 0543 using secret sharing algorithm, such as Blakely or Shamir; pars. 0480, 0495-0497); 
Paolini-Subramanya discloses a secret sharing via blockchain, wherein receiving a message inbound for a blockchain network, said message containing a data portion (Paolini-Subramanya: figs. 1-2, blockchain shares; pars. 0015-0016);a controller (Paolini-Subramanya: figs. 1-3, server 26; pars. 0015-0016);  obtaining from at least one of a plurality of injectors having persistent memory a second portion of said set of n key shares (Paolini-Subramanya: figs. 2-3, par. 0017, First Blockchain (First subset); par. 0015, Exemplary embodiments thus protect the secret data 22.  A server 26 retrieves a representation 28 of the electronic document 20 and splits the representation 28 into multiple pieces termed shares 30.  The server 26 may then distribute one or more of the shares 30 via a blockchain 32.  As the reader may understand, the blockchain 32 is generally a digital ledger in which transactions are chronologically and/or publically recorded.  The blockchain 32 is most commonly used in decentralized cryptocurrencies (such as Bitcoin)), wherein said second portion is less than k (Paolini-Subramanya: abstract, pars. 0020; 0021 Sharmir’s Secret Sharing Algorithm, which is a well-known cryptographic algorithm), and wherein said second portion is different from said first portion (Paolini-Subramanya: abstract, par. 0020, divide the secret data 22 into unique parts (e.g., the shares 30), with each individual share 30 being different from other shares 30 [i.e. unique part-1 (i.e. first portion) is different unique part-2 (i.e. second portion)]).
 assembling said encryption key using said first portion and said second portion (Paolini-Subramanya: figs. 2-3, par. 0017, First Blockchain (First subset); par. 0015, Exemplary embodiments thus protect the secret data 22.  A server 26 retrieves a representation 28 of the electronic document 20 and splits the representation 28 into multiple pieces termed shares 30; pars. 0019-0020, The trusted peers simply do not have access to the secret data 22 until the minimum number M.sub.Min 60 of the shares 30 is obtained; Any secret sharing scheme may be utilized.  The reader is perhaps familiar with Shamir's Secret Sharing Algorithm, which is a well-known cryptographic algorithm).
Smith discloses communication device for implementing selective encryption in a software defined network, wherein extracting said data portion from said message and encrypting said data portion using said assembled encryption key (Smith: abstract, pars. 0045-0046, parsing the packets and encrypt the data payloads without encrypting the routing information associated with the packet; par. 00023).
Subramanian discloses system and method for initial key establishment using a split knowledge protocol, wherein said encrypted data portion (Subramanian: abstract, Col. 3, lines 21-22, encrypt each segment with a predetermined key associated with each segment), wherein each of said plurality of injectors can read said encrypted data portion (Subramanian: Col. 3, lines 24-26, the first computer decrypt each encrypted segment using the associated key. The first computer then recovers the bit sequence from the decrypted segment).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person.
Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Laurich et al. (“Laurich,” US 2014/0108726, published Apr. 17, 2014) in view of Paolini-Subramanya et al. (“Paolini-Subramanya,” US 2018/0241565, filed Feb. 17, 2017), further in view of Subramanian et al. (“Subramanian,” US 8,245,050, published Aug. 14, 2012).
Regarding claim 1, Laurich teaches a system for encrypting blockchain data comprising: 
a generator operable to generate an encryption key and to derive n key shares from said encryption key (Laurich: fig. 30, random number generator 3012, par. 0484, an encryption key may be generated using a cryptographically secure pseudo-random number generator at step 3612 to transform the data; pars. 0480, 0495-0497), wherein at least k key shares are required to assemble said encryption key and k is less than or equal to n (Laurich: fig. 36,  label 3615; par. 0480 Shamir (secret-splitting) Secure Internal Encryption Session Key (Secret Sharing);  fig. 37, pars. 0495-0497, Key Secure Shamir Key Distribution for Encryption and Split Key); 
a controller communicatively coupled to said generator, wherein said controller is operable to receive a set of said n key shares (Laurich: par. 0474, The transformed encryption key may then be distributed among the data shares according to, for example, the Shamir algorithm or any other suitable algorithm.  In order to reconstruct the encryption key, the encrypted data set must be restored (e.g., not necessarily using all the data shares if redundancy was used in accordance with the present invention);
Laurich does not explicitly disclose a plurality of injectors, each having a persistent memory, the plurality of injectors comprising: a first injector communicatively coupled to a blockchain network and to said controller, wherein said first injector is operable to receive a first message inbound for said blockchain and to identify a data portion of said message, and wherein said first injector is operable to receive a first portion of said set of n key shares, wherein said first portion is less than k; and a second injector communicatively coupled to said blockchain network, to said controller, and to said first injector, wherein said second injector is operable to receive a second portion of said set of n key shares, wherein said second portion is less than k and wherein said second portion is different from said first portion, wherein said first injector is operable to request that said second injector transmit said second portion and operable to encrypt said data portion using said first and second portions of said set of n key shares, wherein said encrypted data portion is injected into said blockchain, and wherein each of said plurality of injectors can 
However, in an analogous art, Paolini-Subramanya discloses a secret sharing via blockchain, wherein a controller (Paolini-Subramanya: figs. 1, server 26);
a plurality of injectors, each having a persistent memory (Paolini-Subramanya: figs. 2-3, peer devices; pars. 0016, 0017), the plurality of injectors comprising: 
 	a first injector communicatively coupled to a blockchain network and to said controller (Paolini-Subramanya: figs. 2-3, par. 0017, Peer Device #1), wherein said first injector is operable to receive a first message inbound for said blockchain and to identify a data portion of said message (Paolini-Subramanya: figs. 2-3, par. 0017, First Blockchain (First subset); par. 0015, Exemplary embodiments thus protect the secret data 22.  A server 26 retrieves a representation 28 of the electronic document 20 and splits the representation 28 into multiple pieces termed shares 30.  The server 26 may then distribute one or more of the shares 30 via a blockchain 32. The server 26 may then distribute one or more of the shares 30 via a blockchain 32), and wherein said first injector is operable to receive a first portion of said set of n key shares (Paolini-Subramanya: figs. 2-3, par. 0017), wherein said first portion is less than k (Paolini-Subramanya: abstract, pars. 0020, 0021 Sharmir’s Secret Sharing Algorithm, which is a well-known cryptographic algorithm); and 
 	a second injector communicatively coupled to said blockchain network, to said controller (Paolini-Subramanya: figs. 2-3, par. 0017, Peer Device #2), and to said first injector (Paolini-Subramanya: figs. 2-3, par. 10017, Peer Device #1), wherein said second injector is operable to receive a second portion of said set said set of n key shares (Paolini-Subramanya: figs. 2-3, par. 0017, First Blockchain (First subset); par. 0015, Exemplary embodiments thus protect the secret data 22.  A server 26 retrieves a representation 28 of the electronic document 20 and splits the representation 28 into multiple pieces termed shares 30.  The server 26 may then distribute one or more of the shares 30 via a blockchain 32), wherein said second portion is less than k (Paolini-Subramanya: abstract, pars. 0020; 0021 Sharmir’s Secret Sharing Algorithm, which is a well-known cryptographic algorithm) and wherein said second portion is different from said first portion (Paolini-Subramanya: abstract, par. 0020, divide the secret data 22 into unique parts (e.g., the shares 30), with each individual share 30 being different from other shares 30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Paolini-Subramanya with the method and system of Laurich, wherein a controller; a plurality of injectors, each having a persistent memory, the plurality of injectors comprising: a first injector communicatively coupled to a blockchain network and to said controller, wherein said first injector is operable to receive a first message inbound for said blockchain and to identify a data portion of said message, and wherein said first injector is operable to receive a first portion of said set of n key shares, wherein said first portion is less than k; and a second injector communicatively coupled to said blockchain network, to said controller, and to said first injector, wherein said second injector is operable to receive a second portion of said set of n key shares, wherein said second portion is less than k and wherein said second portion is different from said first portion to provide users with means for providing the server and recipient peer devices to provide network interfaces to a (Paolini-Subramanya: pars. 0017, 0024).
The combination of Laurich and Paolini-Subramanya further discloses wherein each of said plurality of injectors stores less than k of said n key shares in said persistent memory as recited above but does explicitly disclose wherein said first injector is operable to request that said second injector transmit said second portion and operable to encrypt said data portion using said first and second portions of said set of n key shares, wherein said encrypted data portion is injected into said blockchain, and wherein each of said plurality of injectors can read said encrypted data portion.
However, in an analogous art, Subramanian discloses system and method for initial key establishment using a split knowledge protocol, wherein
said first injector is operable to request that said second injector transmit said second portion and operable to encrypt said data portion using said first and second portions of said set of n key shares, wherein said encrypted data portion (Subramanian: abstract, Col. 3, lines 21-22, encrypt each segment with a predetermined key associated with each segment), and wherein each of said plurality of injectors can read said encrypted data portion (Subramanian: Col. 3, lines 24-26, the first computer decrypt each encrypted segment using the associated key. The first computer then recovers the bit sequence from the decrypted segment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Subramanian with the method and system of Laurich and Paolini-Subramanya, 
(Subramanian: Col. 3, lines 15-18).
Regarding claim 2, the combination of Laurich, Paolini-Subramanya, and Subramanian teaches the method of claim 1.  Subramanian further teaches wherein said generator comprises a true random number generator (Subramanian: abstract, Col. 4, a hardware-based pseudo random number generation to generate encryption keys). 
Regarding claim 3, the combination of Laurich, Paolini-Subramanya, and Subramanian teaches the method of claim 1.  The combination of Laurich, Paolini-Subramanya, and Subramanian further teaches wherein said controller is physically separate from said generator (Laurich: fig. 30, random number generator 3012, pars. 0474, 0484; Paolini-Subramanya: figs. 2-3, pars. 0016-0017).
Regarding claim 4, the combination of Laurich, Paolini-Subramanya, and Subramanian teaches the method of claim 1.  The combination of Laurich, Paolini-Subramanya, and Subramanian further teaches wherein said first injector is physically separate from said controller (Laurich: par. 0474; Paolini-Subramanya: figs. 2-3, pars. 0016-0017).
Regarding claim 5, the combination of Laurich, Paolini-Subramanya, and Subramanian teaches the method of claim 1.  Laurich, further teaches wherein said encryption key is an AES-256 encryption key (Laurich: par. 0449, Cipher feedback key generator 3014 may, externally to secure data parser 3000, generate for each secure data parser operation, a unique key, or random number (using, for example, random number generator 3012), to be used as a seed value for an operation that extends an original session key size (e.g., a value of 128, 256, 512, or 1024 bits) into a value equal to the length of the data to be parsed and split.  Any suitable algorithm may be used for the cipher feedback key generation, including, for example, the AES cipher feedback key generation algorithm).
Regarding claim 6, the combination of Laurich, Paolini-Subramanya, and Subramanian teaches the method of claim 1.  Laurich further teaches wherein said first injector is operable to encrypt using the Advanced Encryption Standard protocol (Laurich: par. 0449, Cipher feedback key generator 3014 may, externally to secure data parser 3000, generate for each secure data parser operation, a unique key, or random number (using, for example, random number generator 3012), to be used as a seed value for an operation that extends an original session key size (e.g., a value of 128, 256, 512, or 1024 bits) into a value equal to the length of the data to be parsed and split.  Any suitable algorithm may be used for the cipher feedback key generation, including, for example, the AES cipher feedback key generation algorithm; Subramanian: abstract).
Regarding claim 7, the combination of Laurich, Paolini-Subramanya, and Subramanian teaches the method of claim 1.  The combination of Laurich, Paolini-Subramanya, and Subramanian further teaches wherein said first portion combined with (Laurich: fig. 36, par. 0480, 3615, Shamir (secret-splitting) Secure Internal Encryption Session Key (Secret Sharing); fig. 37, pars. 0495-0497, Key Secure Shamir Key Distribution for Encryption and Split Key; Paolini-Subramanya: abstract, pars. 0020, 0021).
Regarding claim 8, the combination of Laurich, Paolini-Subramanya, and Subramanian teaches the method of claim 1.  The combination of Laurich, Paolini-Subramanya, and Subramanian further teaches said plurality of injectors further comprising: 
a third injector communicatively coupled to said blockchain network, to said controller, and to said first injector, wherein said third injector is operable to receive a third portion of said set of n key shares, wherein said third portion is less than (k-1) (Laurich: fig. 36, par. 0480, 3615, Shamir (secret-splitting) Secure Internal Encryption Session Key (Secret Sharing); fig. 37, pars. 0495-0497, Key Secure Shamir Key Distribution for Encryption and Split Key; Paolini-Subramanya,: figs. 2-3, pars. 0016-0017; pars. 0020, 0021),
wherein said first portion is less than (k-1) and said second portion is less than (k-1), and wherein said first injector is operable to request that said third injector transmit said third portion and to use said third portion when encrypting said data portion (Laurich: fig. 36, par. 0480, 3615, Shamir (secret-splitting) Secure Internal Encryption Session Key (Secret Sharing); fig. 37, pars. 0495-0497, Key Secure Shamir Key Distribution for Encryption and Split Key; Subramanian: abstract, Col. 3, lines 21-22, encrypt each segment with a predetermined key associated with each segment ; Paolini-Subramanya:  figs. 2-3, pars. 0016-0017; pars. 0020, 0021).
Regarding claim 9, the combination of Laurich, Paolini-Subramanya, and Subramanian teaches the method of claim 1.  The combination of Laurich, Paolini-Subramanya, and Subramanian wherein said first injector is operable to encrypt a subsequent data portion of a subsequent message using only said key shares stored in said persistent memory of said plurality of injectors, wherein said first injector is operable to encrypt even if at least one of said controller and said generator is temporarily unavailable (Laurich: fig. 36, par. 0480, 3615, Shamir (secret-splitting) Secure Internal Encryption Session Key (Secret Sharing); fig. 37, pars. 0495-0497, Key Secure Shamir Key Distribution for Encryption and Split Key; Paolini-Subramanya: figs. 2-3; Subramanian: abstract, Col. 3, lines 21-22, encrypt each segment with a predetermined key associated with each segment).
Regarding claim 11, the combination of Laurich, Paolini-Subramanya, and Subramanian teaches the method of claim 1.   The combination of Laurich, Paolini-Subramanya, and Subramanian further teaches wherein said second injector is operable to decrypt said encrypted data portion using only said key shares stored in said persistent memory of said plurality of injectors, wherein said second injector is operable to decrypt even if at least one of said controller and said generator is temporarily unavailable (Paolini-Subramanya: figs. 2-3, peer devices;  pars. 0017, 0021; Subramanian: Col. 3, lines 24-25, the first computer decrypts each encrypted segment using the associated key).
Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Laurich et al. (“Laurich,” US 2014/0108726, published Apr. 17, 2014) in view of Paolini-Subramanya et al. (“Paolini-Subramanya,” US 2018/0241565, filed Feb. 17, 2017), further in view of Subramanian,” US 8,245,050, published Aug. 14, 2012), and further in view of Maeda et al. (“Maeda,” US 2019/0188086, filed Dec. 14, 2017).
Regarding claim 10, the combination of Laurich, Paolini-Subramanya, and Subramanian teaches the method of claim 1. The combination of Laurich, Paolini-Subramanya, and Subramanian further discloses n key shares stored in persistent memory (Laurich: fig. 37, pars. 0495-0497, Key Secure Shamir Key Distribution for Encryption and Split Key; Paolini-Subramanya: figs. 2-3, peer devices; pars. 0016, 0017) but does not explicitly disclose wherein said first injector has a dataset containing a list of said plurality of injectors.
However, in an analogous art, Maeda discloses redundancy reduction in blockchains, wherein said first injector has a dataset containing a list of said plurality of injectors (Maeda: pars. 0055, 0058; the opt out server 150 can create the list of target computing nodes (hereinafter "list") 175 indicating the other computing nodes 110-114 that are members of the blockchain group.  At step 908, the opt out server 150 can communicate the list 175 to the computing node 116).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Maeda with the method and system of Laurich, Paolini-Subramanya, and Subramanian, wherein said first injector has a dataset containing a list of said plurality of injectors having at least one of said n key shares stored in persistent memory to provide users with means for the creating method ensures to reduce data access times when the transactions accessed from the blockchain, where data access times for accessing the transactions is improved, thus (Maeda: par. 0019).
Claims 12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Laurich et al. (“Laurich,” US 2014/0108726, published Apr. 17, 2014) in view of Paolini-Subramanya et al. (“Paolini-Subramanya,” US 2018/0241565, filed Feb. 17, 2017), further in view of Subramanian et al. (“Subramanian,” US 8,245,050, published Aug. 14, 2012), and further in view Smith et al. (“Smith,” US 2017/0026349, published Jan. 26, 2017).
Regarding claim 12, Laurich teaches a method for encrypting blockchain data comprising the steps of: 
transmitting a request to a controller for a first portion of a set of n key shares (Laurich: par. 0542, In the authenticity requirement, a game may be involved where the environment chooses a secret key K and uses this in the subsequent calls to Share and Recover.  Share and Recover may have their syntax modified, in some embodiments, to reflect the presence of this key.  Then the adversary makes Share requests for whatever messages M.sub.1, .  . . , M.sub.q it chooses in the domain of the secret-sharing scheme.  In response to each Share request it gets the corresponding n-vector of shares, S.sub.1, .  . . , S.sub.q.  The adversary's aim is to forge a new plaintext; it wins if it outputs a vector of shares S' such that, when fed to the Recover algorithm, results in something not in [M.sub.1, .  . . , M.sub.q].  This is an "integrity of plaintext"; par. 0543, using secret sharing algorithm, such as Blakely or Shamir), wherein said set of n key shares are derived from an encryption key and at least k key shares are required to assemble said encryption (Laurich: par. 0543 using secret sharing algorithm, such as Blakely or Shamir; pars. 0480, 0495-0497); 
Laurich does not explicitly disclose receiving a message inbound for a blockchain network, said message containing a data portion; obtaining from at least one of a plurality of injectors having persistent memory a second portion of said set of n key shares, wherein said second portion is less than k, and wherein said second portion is different from said first portion; assembling said encryption key using said first portion and said second portion; extracting said data portion from said message and encrypting said data portion using said assembled encryption key; and injecting said encrypted data portion into said blockchain, wherein each of said plurality of injectors can read said encrypted data portion, and  wherein each of said plurality of injectors stores less than k of said set of n key shares in said persistent memory.
However, in an analogous art, Paolini-Subramanya discloses a secret sharing via blockchain, wherein
receiving a message inbound for a blockchain network, said message containing a data portion (Paolini-Subramanya: figs. 1-2, blockchain shares; pars. 0015-0016) ;
a controller (Paolini-Subramanya: figs. 1-3, server 26; pars. 0015-0016); 
obtaining from at least one of a plurality of injectors having persistent memory a second portion of said set of n key shares (Paolini-Subramanya: figs. 2-3, par. 0017, First Blockchain (First subset); par. 0015, Exemplary embodiments thus protect the secret data 22.  A server 26 retrieves a representation 28 of the electronic document 20 and splits the representation 28 into multiple pieces termed shares 30.  The server 26 may then distribute one or more of the shares 30 via a blockchain 32.  As the reader may understand, the blockchain 32 is generally a digital ledger in which transactions are chronologically and/or publically recorded.  The blockchain 32 is most commonly used in decentralized cryptocurrencies (such as Bitcoin)), wherein said second portion is less than k (Paolini-Subramanya: abstract, pars. 0020; 0021 Sharmir’s Secret Sharing Algorithm, which is a well-known cryptographic algorithm), and wherein said second portion is different from said first portion (Paolini-Subramanya: abstract, par. 0020, divide the secret data 22 into unique parts (e.g., the shares 30), with each individual share 30 being different from other shares 30).
 assembling said encryption key using said first portion and said second portion (Paolini-Subramanya: figs. 2-3, par. 0017, First Blockchain (First subset); par. 0015, Exemplary embodiments thus protect the secret data 22.  A server 26 retrieves a representation 28 of the electronic document 20 and splits the representation 28 into multiple pieces termed shares 30; pars. 0019-0020, The trusted peers simply do not have access to the secret data 22 until the minimum number M.sub.Min 60 of the shares 30 is obtained; Any secret sharing scheme may be utilized.  The reader is perhaps familiar with Shamir's Secret Sharing Algorithm, which is a well-known cryptographic algorithm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Paolini-Subramanya with the method and system of Laurich, wherein receiving a message inbound for a blockchain network, said message containing a data portion; controller; obtaining from at least one of a plurality of injectors having persistent memory, wherein said second portion is less than k, wherein said second portion is less than k, and wherein said second portion is different from said first portion; assembling said encryption key using said first (Paolini-Subramanya:   pars. 0017, 0024).
Paolini-Subramanya does not explicitly disclose extracting said data portion from said message and encrypting said data portion using said assembled encryption key;
However, in an analogous art, Smith discloses communication device for implementing selective encryption in a software defined network, wherein extracting said data portion from said message and encrypting said data portion using said assembled encryption key (Smith: abstract, pars. 0045-0046, parsing the packets and encrypt the data payloads without encrypting the routing information associated with the packet; par. 00023).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Smith with the method and system of Laurich and Paolini-Subramanya, wherein extracting said data portion from said message and encrypting said data portion using said assembled encryption key to provide users with means for The device utilizes a SDN to allow a programmatic change control platform to allow an entire communication network to be managed as a single asset, simplify the understanding of the network and enable continuous monitoring of a network.  The device implements deny-by-default policy by rule to prevent authorized communication from occurring on the network and permit operators of the network to identify changes in network traffic.  The device utilizes hardware to perform (Smith:  abstract, pars. 0058, 0070).
The combination of Laurich, Paolini-Subramanya, and Smith further teaches wherein each of said plurality of injectors stores less than k of said set of n key shares in said persistent memory as recited above but does not explicitly disclose injecting said encrypted data portion into said blockchain, wherein each of said plurality of injectors can read said encrypted data portion.
However, in an analogous art, Subramanian discloses system and method for initial key establishment using a split knowledge protocol, wherein said encrypted data portion (Subramanian: abstract, Col. 3, lines 21-22, encrypt each segment with a predetermined key associated with each segment), wherein each of said plurality of injectors can read said encrypted data portion (Subramanian: Col. 3, lines 24-26, the first computer decrypt each encrypted segment using the associated key. The first computer then recovers the bit sequence from the decrypted segment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Subramanian with the method and system of Laurich, Paolini-Subramanya, and Smith, wherein injecting said encrypted data portion into said blockchain, wherein each of said plurality of injectors can read said encrypted data portion, and  wherein each of said plurality of injectors stores less than k of said set of n key shares in said persistent memory to provide users with means for providing a split knowledge protocol adapted to establish an initial key for use authenticating a first computer to a second computer (Subramanian: Col. 3, lines 15-18)
Regarding claim 14, the combination of Laurich, Paolini-Subramanya, Subramanian, and Smith teaches the method of claim 12.  Laurich teaches wherein said encrypting step uses Advanced Encryption Standard protocol to encrypt said data portion (Laurich: par. 0449, Cipher feedback key generator 3014 may, externally to secure data parser 3000, generate for each secure data parser operation, a unique key, or random number (using, for example, random number generator 3012), to be used as a seed value for an operation that extends an original session key size (e.g., a value of 128, 256, 512, or 1024 bits) into a value equal to the length of the data to be parsed and split.  Any suitable algorithm may be used for the cipher feedback key generation, including, for example, the AES cipher feedback key generation algorithm). 
Regarding claim 15, the combination of Laurich, Paolini-Subramanya, Subramanian, and Smith teaches the method of claim 12.  The combination of Laurich, Paolini-Subramanya, and Smith Laurich further teaches said obtaining step comprising: 
transmitting to a first injector in said plurality of injectors a request for a third portion of said set of n key shares (Laurich: par. 0542, In the authenticity requirement, a game may be involved where the environment chooses a secret key K and uses this in the subsequent calls to Share and Recover.  Share and Recover may have their syntax modified, in some embodiments, to reflect the presence of this key.  Then the adversary makes Share requests for whatever messages M.sub.1, .  . . , M.sub.q it chooses in the domain of the secret-sharing scheme.  In response to each Share request it gets the corresponding n-vector of shares, S.sub.1, .  . . , S.sub.q.  The adversary's aim is to forge a new plaintext; it wins if it outputs a vector of shares S' such that, when fed to the Recover algorithm, results in something not in [M.sub.1, .  . . , M.sub.q].  This is an "integrity of plaintext"; par. 0543 using secret sharing algorithm, such as Blakely or Shamir; Paolini-Subramanya: figs. 2-3, par. 0017; pars. 0020, 0021); and 
receiving from said first injector said third portion (Laurich: par. 0542; Paolini-Subramanya: figs. 2-3, par. 0017; pars. 0020, 0021), wherein said second portion comprises said third portion (Laurich: par. 0542; Paolini-Subramanya: figs. 2-3, par. 0017; pars. 0020, 0021). 
Regarding claim 16, the combination of Laurich, Paolini-Subramanya, Subramanian, and Smith teaches the method of claim 15.  The combination of Laurich, Paolini-Subramanya, and Smith Laurich further said obtaining step further comprising: 
transmitting to a second injector in said plurality of injectors a request for a fourth portion of said set of n key shares (Laurich: par. 0542, In the authenticity requirement, a game may be involved where the environment chooses a secret key K and uses this in the subsequent calls to Share and Recover.  Share and Recover may have their syntax modified, in some embodiments, to reflect the presence of this key.  Then the adversary makes Share requests for whatever messages M.sub.1, .  . . , M.sub.q it chooses in the domain of the secret-sharing scheme.  In response to each Share request it gets the corresponding n-vector of shares, S.sub.1, .  . . , S.sub.q.  The adversary's aim is to forge a new plaintext; it wins if it outputs a vector of shares S' such that, when fed to the Recover algorithm, results in something not in [M.sub.1, .  . . , M.sub.q].  This is an "integrity of plaintext"; par. 0543 using secret sharing algorithm, such as Blakely or Shamir; Paolini-Subramanya: figs. 2-3, par. 0017; pars. 0020, 0021); and 
receiving from said second injector said fourth portion (Laurich: par. 0542; Paolini-Subramanya: figs. 2-3, par. 0017; pars. 0020, 0021), wherein said second portion (Laurich: par. 0542; Paolini-Subramanya: figs. 2-3, par. 0017; pars. 0020, 0021). 
Regarding claim 17, the combination of Laurich, Paolini-Subramanya, Subramanian, and Smith teaches the method 12.  said obtaining step comprising: 
transmitting to a first injector a request to transmit a third portion of said set of n key shares to a second injector Laurich: par. 0542, In the authenticity requirement, a game may be involved where the environment chooses a secret key K and uses this in the subsequent calls to Share and Recover.  Share and Recover may have their syntax modified, in some embodiments, to reflect the presence of this key.  Then the adversary makes Share requests for whatever messages M.sub.1, .  . . , M.sub.q it chooses in the domain of the secret-sharing scheme.  In response to each Share request it gets the corresponding n-vector of shares, S.sub.1, .  . . , S.sub.q.  The adversary's aim is to forge a new plaintext; it wins if it outputs a vector of shares S' such that, when fed to the Recover algorithm, results in something not in [M.sub.1, .  . . , M.sub.q].  This is an "integrity of plaintext"; par. 0543 using secret sharing algorithm, such as Blakely or Shamir; Paolini-Subramanya: figs. 2-3, par. 0017; pars. 0020, 0021); 
transmitting to said second injector a request to combine said third portion with a fourth portion of said set of n key shares (Laurich: par. 0542, In the authenticity requirement, a game may be involved where the environment chooses a secret key K and uses this in the subsequent calls to Share and Recover.  Share and Recover may have their syntax modified, in some embodiments, to reflect the presence of this key.  Then the adversary makes Share requests for whatever messages M.sub.1, .  . . , M.sub.q it chooses in the domain of the secret-sharing scheme.  In response to each Share request it gets the corresponding n-vector of shares, S.sub.1, .  . . , S.sub.q.  The adversary's aim is to forge a new plaintext; it wins if it outputs a vector of shares S' such that, when fed to the Recover algorithm, results in something not in [M.sub.1, .  . . , M.sub.q].  This is an "integrity of plaintext"; par. 0543 using secret sharing algorithm, such as Blakely or Shamir; Paolini-Subramanya: figs. 2-3, par. 0017; pars. 0020, 0021); and 
receiving from said second injector said third and fourth portions (Laurich: par. 0542; Paolini-Subramanya: figs. 2-3, par. 0017; pars. 0020, 0021), wherein said second portion comprises said third and fourth portions (Laurich: par. 0542; Paolini-Subramanya: figs. 2-3, par. 0017; pars. 0020, 0021). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Canh Le whose telephone number is 571-270-1380. The examiner can normally be reached on Monday to Friday 6:00AM to 3:30PM other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Canh Le/
Examiner, Art Unit 2439
March 29th, 2021



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439